Title: To George Washington from John Hoskins Stone, 15 June 1789
From: Stone, John Hoskins
To: Washington, George



Sir
Port Tobacco [Md.] June 15th 1789.

I cannot help feeling a degree of pain when I reflect on the trouble I am about to give you by addressing this letter to you, at a period when you must have so many of a similar nature; presuming however that you will excuse me, I beg leave to say that if in making your arrangements in appointing officers to collect the Revenue of the United States in Maryland there shou’d be no person offer who will answer that purpose better and who has not better founded claims to public favor, I shall not only be very thankful for any Such appointment, but Shall have the business executed with honor, intergrity & exactness—with every Sentiment of respect and attachment, I have the honor to be Yr Excellency’s mo. Obt Sert

J.H. Stone

